DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high-thermal-sensitivity" in claim 16 is a relative term which renders the claim indefinite.  The term "high-thermal-sensitivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the The specification discloses “an ablation tip having a relatively low thermal mass (also known as ablation tip having high thermal sensitivity)” in [0068], however the disclosure of “relatively low thermal mass” fails to provide an adequate standard to ascertain the requisite degree of scope of thermal mass that a “relatively low thermal mass” would cover.
Claims 17-19 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9, 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 20120165809) in view of Schultz et al. (US 20160128765) (“Schultz”) (Cited in IDS).
Regarding claim 1, Christian teaches an ablation catheter tip (see Figs. 1, 3 and 4), the tip comprising: an electrically-conductive housing comprising a conductive shell (see outer shell 16; [0047], Fig. 3); a thermally-insulative tip insert (see inner core member 14 comprising a thermal insulator; [0042], Fig. 4), wherein the conductive shell surrounds at least a portion of the tip insert (see Figs. 3-4); and a plurality of thermal sensors (see a plurality of thermal sensors 28, “can include three”; [0044]) in thermal communication with the conductive shell (by virtue of their position between the inner core member 14 and outer shell 16, see Fig. 3) and configured to provide directional temperature feedback (sensors 28 are considered capable of the claimed functionality by virtue of the segregation between them provided by the plurality of slots 50 and insulating space 52 since this segregation enables the sensors to only sense the local 
Schultz teaches a flexible electronic circuit distributed around the tip insert (see sensor array 22; [0033], Fig. 4), and including a plurality of thermal sensors (see [0033]) in thermal communication with the conductive shell (see electrode 12, Fig. 3), wherein the plurality of thermal sensors are distributed across at least one of a length and width of the flexible electronic circuit (as shown in Fig. 2), and a wired or wireless communication pathway at least partially disposed on the flexible electronic circuit, communicatively connected to the plurality of thermal sensors, and configured to report the temperature feedback to an ablation control system (see traces 30 and cable 34; [0049], Figs. 2 and 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the thermal sensors as taught by Christian to be disposed on flexible circuit as claimed in light of Schultz, the motivation being to provide the additional benefit of enabling the sensor array to bend or deflect to better conform to the inner surface of the conductive shell (see Schultz [0033]).
Regarding claim 2, Christian fails to teach the limitations required by claim 2, however Schultz further teaches wherein the flexible electronic circuitry further includes 
Regarding claim 3, Christian further teaches thermal sensors 28 can be substantially equally spaced around the periphery or circumference of the inner core member 14. Although three sensors that are substantially equally spaced are mentioned in detail, the ablation electrode assembly 10 can include fewer or more thermal sensors 28 in other embodiments and the location of the thermal sensors 28 can vary in other embodiments (see Christian [0044]), however Christian fails to specifically teach the limitations required by claim 3. 
Schultz further teaches wherein the plurality of thermal sensors are configured in two circumferential rings around the tip insert, where the first circumferential ring is longitudinally offset relative to the second circumferential ring (see two ring configurations of three sensors each on the top and middle of insert 48; [0033], Fig. 4). Therefore, it would have been further obvious to one of ordinary skill in the art before the time of filing to have modified the pattern for the sensors as taught by Christian to 
Regarding claim 4, Christian further teaches wherein the conductive shell further comprises an inner surface, and wherein the plurality of thermal sensors are in thermal communication with the inner surface of the conductive shell (as shown in Fig. 3, see also the position of sensors 28 between the inner core member 14 and outer shell 16).
Regarding claim 5, Christian further teaches wherein the plurality of thermal sensors further comprises a distal-most thermal sensor positioned near a distal-most end of the conductive shell (see sensor 28 as shown in Fig. 3).
Regarding claim 7, Christian in view of Schultz further teaches wherein the thermally-insulative tip insert includes a ditch that extends into an outer surface of the thermally-insulative tip insert, the ditch being configured and arranged to receive the flexible electronic circuit (see Christian: plurality of channels 26; [0044], Figs. 3-4).
Regarding claim 9, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claims 1 and 4.
Regarding claim 11, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 2.
Regarding claim 12, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 3.
Regarding claim 14, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 7.
Regarding claim 15, Christian further teaches wherein the conductive shell includes a domed distal end (as shown in Fig. 4), a cylindrical body (as shown in Fig. 4), and one or more isolated temperature-sensing islands (see segmentation provided by slots 50; [0051], Fig. 4), each of the temperature-sensing islands is confined by a strip of insulative material (see layer of air within the grooves or slots 50 providing insulation between the segments), and configured to reduce thermal transfer between the temperature-sensing islands and the conductive shell (see “more complete segregation of individual thermal sensors 28 can be obtained”, [0051]).
Regarding claim 16, Christian teaches an ablation catheter tip having high-thermal-sensitivity (see Figs. 1, 3 and 4), the tip comprising: a thermally-insulative ablation tip insert (see inner core member 14 comprising a thermal insulator; [0042], Fig. 4) comprising a first portion (see distal portion of inner core member 14 within the outer shell 16, Fig. 3) and a second portion (see proximal portion of inner core member 14 outside of outer shell 16, Fig. 3), wherein the insert is adapted to support at least one flexible electronic circuit including a plurality of temperature sensors (inner core member 14 is considered capable of structurally supporting a flexible circuit including thermal sensors as claimed because it has a plurality of channels 26 for holding a thermal sensor 28); a conductive shell adapted to fit around the first portion of the insert in thermally-conductive contact with the plurality of temperature sensors (see outer shell 16 and position of sensors 28 between the inner core member 14 and outer shell 16; [0047], Fig. 3). However, Christian fails to teach a shank adapted to cover the second portion of the insert, whereby the conductive shell and the shank are conductively coupled and together effectively encase the ablation tip insert.

Regarding claim 17, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 7.
Regarding claim 18, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 15.
Regarding claim 19, Schultz further teaches wherein the thermally-insulative ablation tip insert is constructed from a plastic or a ceramic (see “PEEK” and “ceramics”, [0042]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz and in further view of Hedengren et al. (US 6180867) (“Hedengren”).
Regarding claims 6 and 13, Christian in view of Schultz teaches the limitations of claims 1 and 9 for which claims 6 and 13 are respectively dependent upon, however 
Hedengren teaches a flexible thermal sensor array (see Figs. 4 and 5) including a first patterned conductive layer (12), an intermediate layer (10), and a second patterned layer (16). One of the first and second patterned conductive layers comprises constantan and the other of the first and second patterned conductive layers comprises copper (see col. 7, lines 3-8), and the material for the intermediate layer 10 is polyimide (see col. 6, lines 9-18). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the flexible circuit as taught by Christian in view of Schultz to include a top copper layer, an intermediate polyimide layer, and a bottom constantan layer in light of Hedengren, the motivation being to minimize the lateral thermal conductivity of the thermocouple array (see Hedengren: col. 7, lines 43-46). Additionally, it would have been obvious to one having ordinary skill in the art before the time of filing to have selected the appropriate materials for the flexible circuit in light of Schultz and Hedengren, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz and in further view of Govari et al. (US 20150342671) (“Govari”) (Cited in IDS).
Regarding claim 10, Christian in view of Schultz teaches the limitations of claim 9 for which claim 10 is dependent upon, however Christian in view of Schultz fails to specifically teach wherein the at least three thermal sensors mounted on the tip insert are in physical contact with the inner surface of the conductive shell.
Govari teaches a catheter tip (see Fig. 2) comprising a metallic electrode body (56) and multiple thermocouples (50) distributed across the metallic electrode body (as shown in Fig. 2). Govari further teaches that the thermocouples are shown on the outside of body 56, for the sake of clarity. Alternatively, however, the thermocouples may be coupled to the interior of body 56, i.e., below the electrode surface, since metallic body 56 is thermally conductive (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the arrangement of thermal sensors as taught by Christian in view of Schultz to be mounted in physical contact with an inner surface of the conductive shell in light of Govari, since the modification would have produced the predictable result of increasing thermal contact between the thermal sensor and the thermally conductive inner surface of the electrode (see Govari: [0029]). 
Response to Arguments
Applicant’s arguments filed 24 November 2020 with respect to claims 1, 7-8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 24 November with respect to claim 3 has been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to the sensors 24 as relied upon in Schultz failing to teach the two circumferential rings as claimed (see Remarks pgs. 7-8), the Examiner respectfully disagrees. The Examiner contends that based upon the definition provided by Applicant, the sensors do in fact constitute a second circumferential ring of thermal sensors as claimed since the distal ring is placed around the outside edge of the hemispherical distal end of the insert as best shown in Fig. 4 of Schultz. The hemispherical distal end of the insert is considered as providing an outside surface of a curved or rounded area as would meet the provided definition. The Examiner also notes that as directed by Applicant’s use of the transitional phrase “comprising” (which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps), the claim does not exclude the inclusion of the curved distal end of the insert with the cylindrical body of the insert in Fig. 4 of Schultz. See MPEP 2111.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794